

DEED OF TRANSFER
Subject: Sloterweg 22 in Badhoevedorp




Today, Twenty-Seven December Two Thousand and Seven, appeared before me, Jan
Hens Derkman, junior civil-law notary, hereafter called: "notary", acting as
substitute of Frank Robert Sterel, civil-law notary practising in Amsterdam:
 
1.
Mr Christian Peter Neef, having domicile in this matter at Paasheuvelweg 16,
1105 BH Amsterdam, born in Arnhem on Two July Nineteen Hundred and Seventy-Five,
acting in this matter with the written authority of:

 
Mr Nielkanth Baldewpersad Tewarie, residing at Westerweg 61-A, 1446 AE
Purmerend, born in District Nickerie (Surinam) on Ten May Nineteen Hundred and
Fifty-Seven, holder of passport number NE3043179, issued in Amsterdam on
Nineteen May Two Thousand and Three, married, hereafter also called: "the
seller";

2.
Mrs Lonneke Nienke Beens, having domicile in this matter at Paasheuvelweg 16,
1105 BH Amsterdam, born in Nederhorst den Berg on Six September Nineteen Hundred
and Seventy-Three, acting in this matter with the written authority of:

 
the private limited company:

 
Royal Invest Europe B.V. (at the time of said contract of sale called "Wah King
Properties B.V."), having its registered office in Amsterdam, maintaining
offices at Ditlaar 7, 1066 EE Amsterdam (postal address: Postbus 75139, 1070 AC
Amsterdam), registered in the trade register of the Chamber of Commerce and
Factories for Amsterdam under file number 34130365, hereafter also called: "the
buyer".

 
AUTHORITY
 
The aforementioned authority is evidenced by two (2) private deeds which are
attached to this deed.
The appearing persons, acting as aforementioned, stated:
 
A.
CONTRACT OF SALE, TRANSFER, REGISTRABLE PROPERTY

 
According to a contract of sale which is attached to this deed and which will
hereafter be called "the contract of sale", dated Sixteen February Two Thousand
and Seven, the seller has sold and transfers on the basis thereof to the buyer,
who has purchased and hereby accepts:

 
the office building with parking spaces, subsoil and adjacent land and further
appurtenances, locally known as Sloterweg 22 in Badhoevedorp (post code: 1171
CR), registered with the land registry as municipality of Haarlemmermeer,
section H number 3348, two ares ninety-five centiares (2.95 a) in size, number
3140, twelve ares ten centiares (12.10 a) in size, number 5302, being six ares
twenty-three centiares (6.23 a) in size, number 8124, being sixty centiares
(0.60 a) and number 9209, being fifty-eight centiares (0.58 a) in size,

 
hereafter jointly called: "the seller".
 

B.
ACQUISITION BY THE SELLER

 
The seller acquired the property by the registration at the office of the Land
Registry and Public Registers in Amsterdam on Six December Two Thousand and Four
in register Mortgages 4, part 19089 number 189 of a copy of a deed of transfer,
executed on Three December Two Thousand and Four before me, notary, in which
deed receipt and discharge is granted for the payment of the purchase price.
 

 
 

--------------------------------------------------------------------------------

 
C.
PURCHASE PRICE

 
The purchase price is: three million six hundred fifty-eight thousand seven
hundred eighty-nine euros and twelve euro cents (€ 3,658,789.12).
 

D.
COSTS

 
The notary costs and the land registry fees owed in relation to the transfer of
legal title to the registrable property and the VAT owed over those costs are at
the buyer's expense.

 
The transfer tax, if such is owed, is at the buyer's expense.

 
The parties have agreed that the VAT disadvantage which the seller suffers as a
result of the exempted lease to the municipality is at the buyer's expense.

 
This amount, the settlement of VAT loss in the amount of one hundred one
thousand and ten euros (€ 101,010) has been paid by the buyer by deposit on an
account of myself, notary; the seller grants the buyer receipt and discharge in
this respect.
 

E.
PROVISIONS

 
This return transfer is effected on the same conditions as set out in the deed
of transfer described above under B., including:

 
Article 1

 
The seller guarantees his authority to sell and transfer.

 
Article 2

 
The seller is obliged to transfer title to the buyer which:

 
a. is unconditional and is not subject to qualification, dissolution or any
cancellation whatsoever;

 
b. is not encumbered with charges and/or mortgages or with registrations
thereof, or with other qualified rights, other than as set out hereafter;

 
c. is not encumbered with restrictive covenants;

 
d. is not encumbered with other special burdens and restrictions.

 
Article 3

 
If the above-mentioned size of the registrable property or the further
description thereof is not correct or is not complete, neither the seller nor
the buyer can derive rights therefrom.

 
Article 4

 
The registrable property is accepted in the condition in which it finds itself
today. This condition may not be less than the condition the registrable
property found itself in on Three December Two Thousand and Four other than due
to actions of the seller and subject to normal wear and tear.

 
Article 5

 
The registrable property is accepted today subject to the current leases, with
which the parties are familiar so that no further description thereof is
required.

 
As of the time of signing of this deed the buyer bears the risk in the
registrable property.

 
Article 6

 
As of today the costs and benefits of the registrable property are at the
expense and for the benefit of the buyer.

 
Article 7

 
The title deeds and documents referred to in Article 7:9 of the Dutch Civil Code
relating to the registrable property have been given to the buyer insofar as the
seller had possession thereof.

 
Article 8

 
All claims which the seller can or will be able to enforce in respect of third
parties, including builders, (sub)contractors, installers and suppliers, and the
rights from any premium schemes and guarantee certificates pass to the buyer.
Insofar as these claims cannot be deemed rights in rem as referred to in Article
6:251 of the Dutch Civil Code and insofar as these claims are transferable, the
seller hereby transfers these claims to the buyer, who accepts them, without the
seller being bound to pay any indemnity.

 
The buyer is currently authorised to effect the aforementioned transfer by
informing the relevant parties thereof.

 
Article 9

 
Insofar as there has been no deviation therefrom in this deed, the conditions
agreed between the parties prior to the execution of this deed will continue to
apply, and it is explicitly stipulated that no dissolving conditions can now be
invoked.
 

 
 

--------------------------------------------------------------------------------

 
F.
DESCRIPTION OF SPECIAL BURDENS AND RESTRICTIONS

 
With regard to known special burdens and restrictions relating to the
registrable property, reference is made in this respect to the deed of transfer
referred to under B., in which it is set out verbatim:

 
"Special reference is made in this respect to the provisions occurring in a deed
of transfer, executed on Ten December Nineteen Hundred and Fifty-Three before
the civil-law notary P. Meijer, at that time practising in Amsterdam, a copy of
which was registered at the office of the Land Registry and Public Registers in
Haarlem, now Amsterdam, in the register Mortgages 4 on the same day in part 209
number 79, in which the following, inter alia, is set out, verbatim:

 
The easement is hereby stipulated, that no structures of any nature or
composition whatsoever will be established or held on the servient land, whereby
the servient land is the plot of land hereby sold – with the exception of a
strip of land forming part of this plot, situated between Pelikaanstraat and an
imaginary line, forming the extension in north-westerly direction of the land
registry boundary between the plot of land sold in this deed and the plot of
land registered with the land registry as municipality of Haarlemmermeer,
section R number 4183 as servient land, and on behalf of the plots registered
with the land registry as municipality of Haarlemmermeer, section M numbers
4187, 4188 and 4190 (Pelikaanstraat numbers 28, 26 and 22), property of the
seller, as dominant land."

 
Insofar as the above provisions include obligations which the seller is obliged
to impose on the buyer, he hereby does so and these obligations are hereby
accepted by the buyer.

 
Insofar as the matter relates to rights which have been stipulated on behalf of
third parties, these rights are hereby accepted by the seller on behalf of such
third parties.
 

G.
EXPLICIT ACCEPTANCE

 
The buyer explicitly accepts the above-mentioned special burdens and
restrictions.
 

H.
CANCELLATION OF MORTGAGE REGISTRATIONS

 
The parties hereby authorise each of the employees affiliated with the office of
myself, notary, if necessary to accept the relinquishing of mortgage rights on
their behalf, insofar as such might still be registered in respect of the
property at the expense of parties other than the buyer and furthermore to do
everything that is necessary in this matter.
 

I.
CANCELLATION OF REGISTERED CONTRACT OF SALE

 
The above transfer will be effected to perform the contract of sale which is
registered at the aforementioned office of the Land Registry and Public
Registers on Twenty February Two Thousand and Seven in register Mortgages 4,
part 51709 number 117, which registration can therefore be cancelled.
 

J.
ELECTION OF DOMICILE

 
With regard to the transfer of the property and the fiscal consequences thereof
domicile is elected at the office of the custodian of this deed.
 

K.
RECEIPT AND DISCHARGE

 
The buyer has paid the purchase price by deposit on an account of myself,
notary; the seller hereby grants the buyer receipt and discharge in this
respect.
 

L.
VAT/TRANSFER TAX

 
The seller (as entrepreneur known to the Turnover Tax Inspectorate in Zaandam
under number: NL1208.43.572.B01) and the buyer (as entrepreneur known to the
Turnover Tax Inspectorate in Hoofddorp under number NL8087.96.951.B01) have
today presented an application to the competent VAT inspectors for cancellation
of the exemption from VAT in respect of this transfer pursuant to Article 11
Paragraph 1.a.2 of the Turnover Tax Act 1968, which appears from the attached
option application.

 
The parties have applied for cancellation of the exemption from VAT for this
transfer pursuant to Article 11 Paragraph 1.a.2 of the Turnover Tax Act 1968
with regard to the parts of the property, being:

 
- the basement; encompassing six hundred and forty (640 m2) square metres,

 
- the ground floor; encompassing fifty-two (52 m2) square metres,

 
- the first and second floor; each encompassing six hundred and eighty (680 m2)
square metres.

 
No application has been presented for cancellation of the exemption from VAT for
this transfer pursuant to Article 11 Paragraph 1.a.2 of the Turnover Tax Act
1968 with regard to the part of the building situated on the ground floor,
encompassing six hundred and twenty-eight (628 m2) square metres.

 
The total floor area of the building encompasses in total two thousand six
hundred and eighty (2680 m2) square metres.

 
On the basis of the above VAT is owed over a two thousand fifty-two/two thousand
six hundred and eightieth (2052/2860th) share of the purchase price being two
million eight hundred one thousand four hundred and thirty-one euros (€
2,801,431).

 
The VAT owing is at the buyer's expense, this VAT is not included in the
aforementioned purchase price.

 
As the VAT transfer scheme applies, the buyer will pay the VAT directly on a
return to the Tax Receiver.

 
No VAT is owed over a part of the purchase price of eight hundred fifty-seven
thousand three hundred and fifty-eight euros (€ 857,358). Pursuant to the
provisions of Article 15 Paragraph 1.a of the Taxation of Legal Transactions Act
transfer tax is owed over the purchase price of the property, as the seller has
used the property as business premises and the buyer can deduct the VAT in whole
or in part pursuant to Article 15 of the Turnover Tax Act 1968.

 
The transfer tax is owed over the purchase price.

 
Consequently transfer tax of two hundred nineteen thousand five hundred and
twenty-five euros (€ 219,525) is owed in respect of this transfer.
 

M.
SPECIAL STATEMENTS OF THE BUYER IN CONNECTION WITH ARTICLE 2:204c OF THE DUTCH
CIVIL CODE

 
 

--------------------------------------------------------------------------------

 
 
Appearing person 2 states in connection with the provisions of Article 2:204c of
the Dutch Civil Code that the property sold by the buyer in this deed was
purchased more than two years after the buyer's first registration in the trade
register.

 
The appearing persons are known to me, notary.
This deed was executed in one original copy in Amsterdam on the date set out at
the beginning of this deed.
After summarising the contents of this deed and after explaining the contents to
the appearing persons, the appearing persons unanimously stated to have taken
note of the contents of this deed in due time and to agree to said contents.
Immediately after a summary recitation this deed was signed by the appearing
persons and me, notary at 2.10 p.m.



 
 

--------------------------------------------------------------------------------

 
